Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 9/15/2020 in which claims 1-20 were presented for examination.

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “oblique angle” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities:  line 7 recites “folded edge” change to –a folded edge--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Firsching (U.S. Patent No. 2,601,602) in view of Cutlip (U.S. Patent No. 7,676,853 B1).

    PNG
    media_image1.png
    643
    535
    media_image1.png
    Greyscale

Regarding claim 1, Firsching discloses an underwear (See Figs. 1-7), comprising: 
a front body portion (6) and a rear body portion (4); 
a waistband (1) attached to edges of the front body portion and the rear body portion (Col. 1, lines 50-52); 
an interior pouch panel (8); and 
an exterior pouch panel (9) overlaying the interior pouch panel (See Figs. 1-2 and 7) and attached to the front body portion (See Fig. 7), the exterior pouch panel (9) comprising an edge (defined by tape 34) arranged at an oblique angle with respect to the waistband (See annotated Fig. A above) that provides an opening (33) into an interior of the underwear (Col. 3, lines 25-27 and 33-34).
Firsching discloses that the edge that is defined by tape (34) that is connecting the two layers of the exterior panel (14, 14a).
Firsching does not disclose that the edge is a folded edge.
However, Cutlip teaches yet another underwear (10) having a pouch structure wherein the pouch is made of an integral layer having a folded edge between points (64 and 56) (as described in Col. 6, lines 46-49).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Firsching device with a folded line as taught by Cutlip in order to enhance durability of the layer because having a seam makes it a weaker connection points.

Regarding claims 2 and 10, Firsching discloses an underwear wherein the underwear is a brief, a bikini brief, a boxer brief, a boxer, a long underwear, a short, a trunk, or any combination thereof (Figs. 1 and 5 illustrates a boxer brief and a short).

Regarding claims 3 and 11, Firsching discloses an underwear wherein the underwear is the boxer brief (See Fig. 5).

Regarding claims 4 and 12, Firsching discloses an underwear wherein the underwear is the brief (See Fig. 1).

Regarding claims 6 and 8, Firsching as modified by Cutlip discloses an underwear wherein the exterior pouch panel comprises two layers that are mirror images of one another, and an axis of symmetry is at the folded edge (Cutlip in Fig. 3 illustrates the exterior pouch wherein the imaginary axis of symmetry extends along points 64 and 56 dividing the two layers (left and right of the axis) into mirror image portions of one another when folded as shown in Fig. 4).

Regarding claim 7, Firsching discloses an underwear (See Figs. 1-7), comprising: 
a front body portion (6) and a rear body portion (4); 
a waistband (1) attached to edges of the front body portion and the rear body portion (Col. 1, lines 50-52); 
an interior pouch panel (8); and 
an exterior pouch panel (9) overlaying the interior pouch panel (See Figs. 1-2 and 7) and attached to the front body portion (See Fig. 7), the exterior pouch panel (9) comprising a first layer (14), a second layer (14a), and an edge (defined by tape 34) arranged at an oblique angle with respect to the waistband (See annotated Fig. A above) that provides an opening (33) into an interior of the underwear (Col. 3, lines 25-27 and 33-34), the first layer and second layer being mirror images of one another (As shown in Fig. 7 illustrating that they are identical in shape and size having mirror image when they spread open along the edge defined by tape 34).
Firsching discloses that the edge that is defined by tape (34) that is connecting the two layers of the exterior panel (14, 14a).
Firsching does not disclose that the edge is a folded edge.
However, Cutlip teaches yet another underwear (10) having a pouch structure wherein the pouch is made of an integral layer having a folded edge between points (64 and 56) (as described in Col. 6, lines 46-49).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Firsching device with a folded line as taught by Cutlip in order to enhance durability of the layer because having a seam makes it a weaker connection points.

Regarding claim 9, Firsching discloses an underwear wherein the folded edge (See above) is not attached to the interior pouch panel (because it provides an opening 33 which means it is not attached to the interior panel).

Claims 5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Firsching (U.S. Patent No. 2,601,602) in view of Cutlip (U.S. Patent No. 7,676,853 B1) and further view of Bigney (U.S. Pub. No. 2012/0167279 A1).

Regarding claims 5 and 13-14, Firsching as modified by Cutlip discloses an underwear wherein the exterior pouch panel comprises convex shape (See Fig. 7 of Firsching showing a convex shape at the bottom of the pouch exterior panel 9).
they do not disclose that the exterior pouch panel further comprises a central dart at a crotch area.
However, Bigney teaches yet another underwear having a pouch exterior panel (18) having a central dart at a crotch area (19) as shown in Fig. 2 and explained in para. 0022.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Firsching and Cutlip device with an exterior pouch panel further that comprises a central dart at a crotch area as taught by Bigney in order to add volume the pouch (See para. 0022).

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/           Primary Examiner, Art Unit 3732